Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT dated as of April 25, 2013 (the
“Amendment”) is entered into among Spark Networks USA, LLC, a Delaware limited
liability company (the “Borrower”), Sparks Networks, Inc., a Delaware
corporation (the “Parent”), the Subsidiary Guarantors, the Lenders and Bank of
America, N.A., as Administrative Agent. All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Parent, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
February 14, 2008 (as amended and modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) Section 7.12(b) of the Credit Agreement is hereby amended to read as
follows:

(b) Minimum Consolidated Adjusted EBITDA. Permit the Consolidated Adjusted
EBITDA for each fiscal quarter of the Parent ending on the last day of each
fiscal quarter set forth below to be less than the corresponding amount set
forth below:

 

Fiscal Quarter Ending

   Minimum
Consolidated Adjusted  EBITDA  

March 31, 2013

   ($ 5,000,000 ) 

June 30, 2013

   ($ 2,750,000 ) 

September 30, 2013

   ($ 2,750,000 ) 

December 31, 2013 and each fiscal quarter ending thereafter

   ($ 1,250,000 ) 

 

1



--------------------------------------------------------------------------------

(b) Section 7.12(e) of the Credit Agreement is hereby amended to read as
follows:

(e) Minimum Consolidated Net Liquidity. Permit the Consolidated Net Liquidity at
any time to be less than the corresponding amount set forth below:

 

Period

   Minimum Consolidated Net
Liquidity  

January 1, 2013 through and including June 30, 2013

   $ 3,500,000   

Thereafter

   $ 2,000,000   

(c) Section 7.12(f) of the Credit Agreement is hereby amended to read as
follows:

(f) Minimum Consolidated Revenues. Permit the Consolidated Revenues for each
fiscal quarter of the Parent to be less than the corresponding amount set forth
below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Minimum Consolidated Revenues  

March 31, 2013 and June 30, 2013

   $ 15,000,000   

September 30, 2013 and each fiscal quarter ending thereafter

   $ 16,000,000   

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) The Administrative Agent shall have received counterparts of this Amendment
executed by the Borrower, the Guarantors, the Required Lenders and the
Administrative Agent.

(b) The Administrative Agent shall have received (i) the amendment fee as agreed
between the Administrative Agent and the Borrower and (ii) any other reasonable
fees and expenses owing to the Administrative Agent, including fees of counsel
to the Administrative Agent.

3. Reaffirmation of Credit Agreement. The Credit Agreement and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms. This Amendment is a Loan Document.

4. Reaffirmation of Guaranties. Except as expressly provided herein, each
Guarantor hereby (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents to which it is a party, (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Guarantor’s obligations under the Loan Documents to which it is a party and
(d) each Guarantor agrees that the Subsidiary Guaranty and the Parent Guaranty,
as applicable, remains effective with respect to the new Borrower.

5. Reaffirmation of Security Interests. Except as expressly provided herein,
each Loan Party (a) affirms that each of the Liens granted in or pursuant to the
Loan Documents are valid and subsisting and (b) agrees that this Amendment shall
in no manner impair or otherwise adversely affect any of the Liens granted in or
pursuant to the Loan Documents.

 

2



--------------------------------------------------------------------------------

6. Representations and Warranties/No Default.

(a) By its execution hereof, each Loan Party hereby certifies that after giving
effect to this Amendment:

(i) each of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents is true and correct in all material respects as of
the date hereof as if fully set forth herein, except:

(A) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date;

(B) the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;

(C) that any representation or warranty that is qualified by materiality or
Material Adverse Effect shall be true and correct in all respects as of the date
hereof (subject to clause (A) above); and

(ii) no Default or Event of Default has occurred and is continuing as of the
date hereof or would result after giving effect to the transactions contemplated
hereunder.

(b) By its execution hereof, each Loan Party hereby represents and warrants that
such Person has all requisite power and authority and has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment and each other document executed in connection herewith to
which it is a party in accordance with their respective terms.

(c) This Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of each Loan
Party, and each such document constitutes the legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms.

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other secured electronic format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

SPARK NETWORKS USA, LLC, as Borrower By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO SPARK NETWORKS, INC., as Parent By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO LOV USA, LLC, as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO MINGLEMATCH, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   Treasurer HURRYDATE, LLC, as Subsidiary Guarantor  
By:   LOV USA, LLC, its Sole Member By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO SN EVENTS, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO KIZMEET, INC., as Subsidiary Guarantor By:  

/s/ Brett Zane

Name:   Brett Zane Title:   CFO

 

    SPARK NETWORKS USA, LLC   4   FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    SN HOLDCO, LLC, as Subsidiary Guarantor     By:  

/s/ Brett Zane

    Name:   Brett Zane     Title:   CFO ADMINISTRATIVE       AGENT:     BANK OF
AMERICA, N.A.,     as Administrative Agent     By:  

/s/ Julie Yamauchi

    Name:   Julie Yamauchi     Title:   Senior Vice President LENDERS:     BANK
OF AMERICA, N.A.,     as Lender, L/C Issuer and Swing Line Lender     By:  

/s/ Julie Yamauchi

    Name:   Julie Yamauchi     Title:   Senior Vice President

 

    SPARK NETWORKS USA, LLC   5   FIFTH AMENDMENT TO CREDIT AGREEMENT